     Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 1 of 44 Page ID #:1




      Ronald Richards, Esq. (SBN 176246)
 1    Morani Stelmach, Esq. (SBN 296670)
      Justin Ibrahim, Esq. (SBN 314775)
 2    ron@ronaldrichards.com
      LAW OFFICES OF
 3    RONALD RICHARDS & ASSOCIATES, A.P.C.
      P.O. Box 11480
 4    Beverly Hills, CA 90213
      310-556-1001 Tel
 5    310-277-3325 Fax
      Attorneys for Plaintiff 924 Bel Air Road, LLC.
 6
 7                        UNITED STATES DISTRICT COURT
 8         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 9
10    924 BEL AIR ROAD, LLC a California          CASE NO.
      Limited Liability Company,
11
                         Plaintiffs,
12                                                COMPLAINT FOR DAMAGES:
            vs.
13
      ZILLOW GROUP, INC., a Washington              1. Negligence
14    Corporation; and ZILLOW, INC., a
      Washington Corporation; and DOES 1          DEMAND FOR JURY TRIAL
15    through 10, inclusive
16                       Defendants.
17
18
            COME NOW Plaintiff 924 BEL AIR ROAD, LLC, (“Plaintiff”) and alleges as
19
      follows:
20
                           JURISDICTIONAL ALLEGATIONS
21
      1.    This Court has Federal subject matter jurisdiction over this matter pursuant
22
      to 28 U.S.C. §1332 because the parties are completely diverse in citizenship and
23
      the amount in controversy exceeds $75,000. Plaintiff’s sole member is a
24
      California citizen and both defendants are corporations incorporated in Washington
25
      and citizens of Washington for diversity purposes.
26
      2.    Venue is proper under 28 U.S.C. §§1391(b), (c), and (d), because on
27
      information and belief, one or more of the Defendants reside in, are licensed to do
28
                                              1
                            PLAINTIFF’S COMPLAINT FOR DAMAGES
     Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 2 of 44 Page ID #:2




 1    business in, are doing business in, had agents in, or are found or transact business
 2    in this District, a substantial part of the events giving rise to Plaintiffs’ claims
 3    occurred in this District, and a substantial portion of the affected interstate trade
 4    and commerce has been carried out in this District. Defendants’ listings are and
 5    have been used for thousands of real estate transactions in this District.
 6    3.    This Court has personal jurisdiction over the Defendants because each,
 7    either directly, or through the ownership and/or control of their subsidiaries, inter
 8    alia: (a) transacted business in California, including in this District; (b) directly or
 9    indirectly sold or marketed real estate listing services in California, including in
10    this District; or (c) had substantial aggregate contacts with California, including in
11    this District. Defendants also conduct business throughout the United States,
12    including in California and this District, and have purposefully availed themselves
13    of the laws of California.
14                                        THE PARTIES
15    4.    Plaintiff 924 Bel Air Road, LLC is a California limited liability company
16    with its principal place of business in Los Angeles, California.
17    5.    Plaintiff is informed and believes, and based thereon alleges, that Defendant
18    Zillow, Inc. is a corporation formed under the laws of the State of Washington,
19    with its headquarters located in Seattle, Washington.
20    6.    Plaintiff is informed and believes, and based thereon alleges, that Defendant
21    Zillow Group, Inc., is a corporation formed under the laws of the State of
22    Washington, with its headquarters located in Seattle, Washington. Zillow is a
23    wholly owned subsidiary of Zillow Group.
24    7.    Plaintiff does not know the true names of Defendants 1 through 10 and
25    therefore sue them by those fictitious names. Plaintiff will seek leave of the Court
26    to insert their true names and capacities when ascertained. Plaintiff is informed and
27    believes that each of the fictitiously designated defendants is responsible to it in the
28
                                                 2
                              PLAINTIFF’S COMPLAINT FOR DAMAGES
     Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 3 of 44 Page ID #:3




 1    same fashion as the identified defendants. Plaintiff is informed and believes, and
 2    based upon such information and belief alleges, that each of the fictitiously named
 3    DOE Defendant is responsible in some manner, way, or form, and to some extent
 4    for acts, events, breaches and occurrences hereinafter alleged, and that Plaintiff’s
 5    damages as hereinafter alleged were proximately caused by their conduct.
 6    Wherever appearing in this complaint, each and every reference to “Defendant”
 7    and/or “Defendants” is intended and shall be a reference to all Defendants in this
 8    action, and each of them, including all fictitiously named DOE Defendants.
 9    8.    Plaintiff is informed and believes, and based upon such information and
10    belief alleges, that at all times relevant to this action, each of the Defendants
11    named herein were the agent, principal, representative, joint-venturer, alter ego,
12    and/or partner (of any kind) of each and every other Defendant and, in doing the
13    things hereinafter alleged, was acting within the course and/or scope of such
14    authority as the agent, principal, representative, joint-venturer, and/or partner (of
15    any kind) with the permission and consent of the remaining Defendants.
16                               GENERAL ALLEGATIONS
17    9.    The Zillow Defendants are real estate companies that operate, among other
18    ventures, an online residential real estate database, which is publicly available at
19    the URL www.zillow.com and its subpages (hereinafter the “Zillow Website”).
20    The Zillow Website is the market leader in the online real estate database space.
21    10.   The Zillow Website publishes information on over 110 million homes across
22    the United States, with a page (“Residence Page”) designated for each of the 110-
23    million plus homes, including homes listed for sale and off-market homes. Each
24    Residence Page displays information about the subject residence, such as property
25    taxes information, public school districting, and lot dimensions. The Residence
26    Page also displays price and tax history.
27    11.   Zillow markets itself as “the leading real estate and rental marketplace
28
                                                3
                             PLAINTIFF’S COMPLAINT FOR DAMAGES
     Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 4 of 44 Page ID #:4




 1    dedicated to empowering consumers with data, inspiration and knowledge around
 2    the place they call home”1.
 3    12.   Plaintiff owns and is presenting, and marketing property located at 924 Bel
 4    Air Road, Los Angeles, California 90077 (the “Property”) through brokers, Nest
 5    Seekers International and Hilton & Hyland. The listing price for the Property is
 6    $150,000,000. The property is perched on top of one of Los Angeles’s most
 7    prestigious streets with 360-degree breathtaking views of the ocean.
 8    13.   Plaintiff spent significant time and resources building the single-family
 9    residence and grounds. Plaintiff is owned by one of Los Angeles’s most prolific
10    home builders, Bruce Makowsky.
11    14.   For example, one of Bruce Makowsky’s related entities sold the highest
12    priced home ever in the City of Beverly Hills, California. Bruce Makowsky is a
13    market disrupter that has built some of Los Angeles’s most magnificent homes.
14    15.   Plaintiff and it’s member have spent millions of dollars to develop “Bruce
15    Makowsky’s greatest masterpiece. Located in the confines of the ultra-exclusive
16    Bel Air Enclave. The pinnacle of splendor and luxury.2”
17    16.   On multiple occasions, Zillow admittedly published false information,
18    through its own website, namely that 1) the property sold; 2) that the Property sold
19    at a price much lower than asking; and 3) that there would be an open house.
20    These false publications occurred on multiple occasions even after they were
21    warned by counsel for the Plaintiff and by the agents for the Plaintiff.
22    17.   Defendants published, but not limited to, the following false statements:
23              a. The Property sold on February 4, 2019 for $110,000,000 (Exh. A);
24              b. The Property had an open house scheduled for Friday, February 8,
25                 2019 from 1-4pm (Exh. B);
26
            1
27            https://www.zillow.com/corp/About.htm
            2
             https://www.zillow.com/homedetails/924-Bel-Air-Rd-Los-Angeles-CA-
28    90077/20529647_zpid/
                                                 4
                             PLAINTIFF’S COMPLAINT FOR DAMAGES
     Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 5 of 44 Page ID #:5




 1             c. The Property sold on February 9, 2019 for $90,540,000 (Exh.C);
 2             d. The Property sold on February 10, 2019 for $94,300,000 (Exh.D);
 3    18.   Zillow is disseminating misleading, false, and inaccurate information that
 4    has a large prominence because of Zillow’s market power. Brokers, agents, and
 5    real estate colleagues wrote to and called Plaintiff’s agents to congratulate them on
 6    the sale of the Property when, in fact, it had not been sold. Zillow published this
 7    false information on multiple occasions after being told the property had in fact,
 8    not been sold. Zillow negligently reported this false information to the public on
 9    numerous occasions. These were not small errors. The false reporting was off
10    from ranges of $40,000,000.00 to $59,000,000.00. The permanent market
11    perception was that the property is now below $100,000,000.00. This removed the
12    property out of the elite status of a $100M plus property to something that was
13    heavily discounted.
14    19.   Plaintiff’s counsel demanded Defendants take down the false information on
15    multiple occasions. Defendants acknowledged that they were “aware of the issue.”
16    (Exh. E.) Despite knowledge of the false information, Defendants continued to
17    publish false information on a platform that has no regard for the owners of the real
18    property it injures. The Defendants hide behind outdated Congressional laws that
19    immunize websites who allow users to publish information. However, those laws
20    do no cover websites that aid and abet criminal or illegal postings and take no
21    safeguards to protect victims of these brazen attacks on U.S. Citizen’s property.
22    This lawsuit is an attempt to halt these negligent practices which are victimizing
23    U.S. property owners and specifically owners of property in the Central District of
24    California.
25    20.   Defendant complained to Zillow of the false information and yet, it took
26    Defendants over a week to remedy the situation and remove the false postings and
27    false claims of ownership. Defendants were negligent in that they did not
28
                                               5
                            PLAINTIFF’S COMPLAINT FOR DAMAGES
     Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 6 of 44 Page ID #:6




 1    immediately take down the false information after Plaintiff complained to Zillow.
 2    The Defendants have no mechanism to halt these illegal claims of ownership and
 3    illegal claims of sales of property that never happened.
 4    21.    Attached as Exhibit F is an email thread with Zillow. Zillow was notified of
 5    the problem. Defendants explained, “Any home on our website can be claimed by
 6    the homeowner. There are a series of questions that must be answered, but if
 7    someone attempts to claim it enough times, they will know the questions asked
 8    (and be able to figure out what information they need to verify their identity.” (See
 9    Exh. F.) Defendants further explained, “Our verification process is not manually
10    reviewed by an individual each time, and the person who claimed the home was
11    able to get around some of our standard required information, such as name and
12    phone number.”
13    22.    Defendants were negligent in that they do not have safeguards in place to
14    prevent internet trolls, criminals, or persons designed to commit illegal acts from
15    logging into their system to post the false information. They do not have
16    safeguards to prevent fake accounts with fake emails and fake phone numbers from
17    publishing false information on their website3. Defendants knew or should have
18    known that trolls, criminals, and persons illegally claiming ownership of property
19    and falsely contending it was sold that could easily bypass their standard questions
20    to “claim a home” and post false information. It was reasonably foreseeable that
21    this would happen. Yet, the Defendants have done nothing about it and simply do
22    not care about the homeowners they hurt in the process.
23    23.    At the very minimum, Defendants should require that a real email and a real
24    phone number be used. Defendants allowed someone without a real phone number
25    to hijack and steal this Property’s page and lie about a sale on multiple occasions.
26
             3
27             Defendants confirmed the contact information and the IP of the user that input the false
      sales information was: Email: 910028863@qq.com; Phone: (177) 458-7597; IP Address:
28    27.227.61. (See Exh. F, highlighted portions.)
                                                     6
                               PLAINTIFF’S COMPLAINT FOR DAMAGES
     Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 7 of 44 Page ID #:7




 1    The area code of the phone number does not exist. Had Defendants had proper
 2    safety protocols in place, this would not have happened. Their system should not
 3    allow a fake user to commandeer someone else’s home and post false information,
 4    thereby causing damage and lie about the sales price by a range from $40M to
 5    $59M. It is patently wrong, and Congress could have never envisioned
 6    immunizing a company from this type of negligence. This complaint is about
 7    careless business practices that harbors criminals, cheats, illegal persons designed
 8    to ruin a property’s value, not about free speech or user reviews.
 9    24.      Zillow simply does not have safeguards in place to prevent who can falsely
10    report this information nor does it safeguard false reporting. It is simply
11    astounding that on three separate occasions it could falsely report errors totaling
12    over $60,000,000.
13    25.      Most buyers of real estate go online to look up various homes. Zillow’s
14    negligence interferes with Plaintiff’s business and marketing by disseminating
15    false and misleading information. Zillow is disrupting the flow of information and
16    impeding buyers’ access to an accurate list of for sale homes. The greatest harm
17    that Zillow can inflict on a home is a false sales price $60,000,000 below listing
18    price.
19    26.      Zillow falsely reported numerous sales tens of millions of dollars below the
20    actual listing price, causing measurable and serious loss to Plaintiff’s asset and
21    ability to market the Property. Zillow did not immediately remove the false
22    postings after Plaintiff notified Defendants of the fraud because they only have an
23    email address or an online complaint form. Plaintiff has been unable to sell the
24    Property. Potential buyers believe that the Property in fact was sold and the market
25    is now permanently infected with false information that the property sold below
26    $100M, $60M under the listing price. It is a very small market in this space. For
27    the Property to be labeled sold numerous times million of dollars below the listing
28
                                                7
                              PLAINTIFF’S COMPLAINT FOR DAMAGES
     Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 8 of 44 Page ID #:8




 1    price corrupts the listing price dramatically.
 2    27.   As a result of Zillow’s publication of false information, Plaintiffs have been
 3    injured.
 4                                  FIRST CAUSE OF ACTION
 5                                             Negligence
 6                                     (Against all Defendants)
 7          1.       Plaintiff incorporates each and every Paragraph above as though fully
 8    set forth herein.
 9          2.       Defendants owed Plaintiff a duty of due care because it was
10    foreseeable that Plaintiff would be harmed by Defendants’ publication of false
11    information and the degree of certainty that Plaintiff suffered harm. Public policy
12    is in favor of imposing a duty of care on Defendants because of the nature of their
13    business, which carries consequences to the community. Public policy clearly
14    supports imposing a duty of care on Zillow, as the market leader in the online real
15    estate database space, which consumers rely on for real estate information.
16          3.       Defendants knew or should have known that the information was false
17    because the Property was not sold. Defendants know that their “tools and
18    processes designed to ensure the accuracy, quality, and legality of such content
19    may not always be effective.”4 Defendants know that they may be subject to legal
20    liability because of their errors in publishing inaccurate information. Defendants
21    knew or should have known that publishing false information on the Zillow
22    Website would cause Plaintiff injury because a reasonably person would rely on
23    the information published on the Zillow Website.
24          4.       Defendants knew or should have known that trolls could easily bypass
25    their standard questions to “claim a home” and post false information. It was
26    reasonably foreseeable that this would happen. Defendants knew or should have
27
            4
28              United States Securities and Exchange Commission, Form 10-K for Zillow Group, Inc.
                                                    8
                                PLAINTIFF’S COMPLAINT FOR DAMAGES
     Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 9 of 44 Page ID #:9




 1    known that anyone could try guessing the answers to their standard questions a
 2    couple times before figuring out the correct answers.
 3          5.     Defendants knew or should have known that a fake account with a
 4    fake email address was posting false information. It is impossible that the person
 5    and the phone number be real because the area code is fake.
 6          6.     Defendants were negligent in that they allowed someone without a
 7    real phone number to hijack the Residence Page.
 8          7.     The fake account did this on multiple occasions and yet, Defendant
 9    did not stop the account. Had Defendants implemented a proper safeguard, it
10    would have prevented the harm caused to Plaintiff. Instead, the fake posting from
11    the fake account continued and the damage to Plaintiff worsened.
12          8.     Defendants failed to take reasonable steps to protect the consumers,
13    buyers and sellers.
14          9.     Defendants breached the duty of care. Defendants negligently
15    reported this false information. In the alternative, Zillow is was negligent because
16    Zillow does not have safeguards as to who can falsely report this information.
17          10.    Defendants knew or should have known Plaintiff would suffer
18    damages. Plaintiff was harmed as a proximate result of the breach of duty.
19          11.    As a direct and proximate result of Defendants’ negligent conduct,
20    Plaintiffs have not been able to sell the Property. Nor can Plaintiff properly market
21    and advertise the Property. Additionally, by labeling the Property sold numerous
22    times millions of dollars below the listing price corrupts the listing price
23    dramatically.
24
25
26    ///
27    ///
28
                                                9
                             PLAINTIFF’S COMPLAINT FOR DAMAGES
     Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 10 of 44 Page ID #:10




 1           WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
 2           1.    For damages of $60,000,000.00;
 3           2.    For prejudgment interest;
 4           3.    For costs of suit; and
 5           4.    For such other and further legal and equitable relief as the Court
 6     deems just and proper.
 7

 8
 9
10
       DATED: February 24, 2019
11                                             LAW OFFICES OF
                                               RONALD RICHARDS &
12                                             ASSOCIATES, A.P.C
13                                                   /s/ Ronald Richards
14                                             By:
                                               __________________________________
15                                             RONALD N. RICHARDS, Esq.
                                               MORANI STELMACH, Esq.
16                                             JUSTIN IBRAHIM, Esq.
                                               Attorneys for Plaintiff 924 Bel Air Road,
17                                             LLC
18
19
20
21
22
23
24
25
26
27
28
                                               10
                            PLAINTIFF’S COMPLAINT FOR DAMAGES
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 11 of 44 Page ID #:11




                              EXHIBIT A
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 12 of 44 Page ID #:12
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 13 of 44 Page ID #:13




                        EXHIBIT B
    Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 14 of 44 Page ID #:14


Ronald Richards

From:             Zillow <my-saved-home@mail.zillow.com>
Sent:             Thursday, February 7, 2019 10:18 PM
To:               Ronald Richards
Subject:          Open House: 924 Bel Air Rd, Los Angeles, CA 90077




                        Saved Home

           This home has an open house scheduled on Fri., Feb 8 from 1-4pm.

                                                            FOR SALE

                                                           $150,000,000
                                                           12 bd, 31.0 ba, 38,000 sqft
                                                           924 Bel Air Rd, Los Angeles, CA

                                                              View home




                                            See all saved homes


                                          Unsubscribe from this email

            © 2006-2019 Zillow, Inc. 1301 Second Avenue, Floor 31, Seattle, WA 98101 Privacy policy

 




                                                       1
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 15 of 44 Page ID #:15




                              EXHIBIT C
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 16 of 44 Page ID #:16
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 17 of 44 Page ID #:17
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 18 of 44 Page ID #:18




                                                                   +
                                                                   −
                                      ⌂
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 19 of 44 Page ID #:19




                                 EXHIBIT D
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 20 of 44 Page ID #:20
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 21 of 44 Page ID #:21
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 22 of 44 Page ID #:22




                                                                   +
                                                                   −
                                      ⌂
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 23 of 44 Page ID #:23
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 24 of 44 Page ID #:24




                             EXHIBIT E
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 25 of 44 Page ID #:25


Subject:    FW: [Zillow Help Center] Re: 924 Bel Air Rd, Los Angeles, CA 90077
Date:       Tuesday, February 12, 2019 at 2:51:18 PM Paciﬁc Standard Time
From:       Ronald Richards
To:         Morani Stelmach
A7achments: image001.jpg




Sincerely,

Ronald Richards, Esq.
Law Oﬃces of Ronald Richards & Associates, A.P.C.
310-556-1001 Oﬃce
310-277-3325 Fax
www.ronaldrichards.com


Mailing Address:
P.O. Box 11480
Beverly Hills, CA 90213
                              ®




***CONFIDENTIALITY	NOTICE***	This	electronic	mail	transmission	has	been	sent	by	an	attorney.
This	message	and	any	?iles	or	text	attached	to	it	are	intended	only	for	the	recipients	named	above,
and	contain	information	that	may	be	con?idential	or	privileged.	If	you	are	not	an	intended
recipient,	you	must	not	read,	copy,	use	or	disclose	this	communication.	Please	also	notify	the
sender	by	replying	to	this	message,	and	then	delete	all	copies	of	it	from	your	system.	Thank	you.
________________________________

THINK	GREEN.	PLEASE	CONSIDER	THE	ENVIRONMENT	BEFORE	YOU	PRINT	THIS	MESSAGE.
THANK	YOU.


From: Maricar (Support) <dmca_noace_email@zillow.com>
Sent: Tuesday, February 12, 2019 2:50 PM
To: Ronald Richards <ron@ronaldrichards.com>
Subject: [Zillow Help Center] Re: 924 Bel Air Rd, Los Angeles, CA 90077


                                                                                               Page 1 of 4
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 26 of 44 Page ID #:26



##- Please type your reply above this line -##

Your request (6594784) has been updated. To add additional comments, reply to this email.



           Maricar (Zillow Help Center)

           Feb 12, 2:50 PM PST

           Hello,


           Thank you for reaching back and I apologize for the delay.


           Please be advised that your property page has been updated. The erroneous sold transaction
           has been removed. You may verify the changes made here:


           https://www.zillow.com/homedetails/924-Bel-Air-Rd-Los-Angeles-CA-90077/20529647_zpid/?
           fullpage=true

           Thank you for using Zillow!

           Maricar
           Consumer Care Advocate
           Zillow Help Center
           https://zillow.zendesk.com/hc/en-us




           Ronald Richards

           Feb 9, 10:14 AM PST

           Dear Sirs,

           This is the second time in a week you have falsely reported a sale. Now you are reporting this
           sold at $90,000,000.

           Please remove this false and libelous reporting immediately.

           We are reserving all rights and claims.

           Sincerely,

           Ronald Richards, Esq.
           Law Offices of Ronald Richards & Associates, A.P.C.


                                                                                                       Page 2 of 4
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 27 of 44 Page ID #:27

        310-556-1001 Office
        310-277-3325 Fax
        www.ronaldrichards.com (http://www.ronaldrichards.com/)

        Mailing Address:
        P.O. Box 11480
        Beverly Hills, CA 90213

        ®

        ***CONFIDENTIALITY NOTICE*** This electronic mail transmission has been sent by an
        attorney. This message and any files or text attached to it are intended only for the recipients
        named above, and contain information that may be confidential or privileged. If you are not an
        intended recipient, you must not read, copy, use or disclose this communication. Please also
        notify the sender by replying to this message, and then delete all copies of it from your system.
        Thank you.
        ________________________________

        THINK GREEN. PLEASE CONSIDER THE ENVIRONMENT BEFORE YOU PRINT THIS
        MESSAGE. THANK YOU.

        Attachment(s)
        image001.jpg




        Maricar (Zillow Help Center)

        Feb 7, 1:34 PM PST

        Hello,


        Thank you for taking the time to report this to us. I apologize for any inconvenience this has
        caused. Our developers are aware of the issue and are actively working towards a resolution. I
        appreciate your patience and will follow up with you as soon as possible.


        In the meantime, please let me know if there is anything else that I can assist with.

        Thank you for using Zillow!

        Maricar
        Consumer Care Advocate
        Zillow Help Center
        https://zillow.zendesk.com/hc/en-us



                                                                                                         Page 3 of 4
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 28 of 44 Page ID #:28




         Ronald Richards

         Feb 7, 8:52 AM PST

         Dear Sirs,

         You are falsely reporting my clients property has been sold for $110,000,000, when in fact the
         property has not been sold.

         Please remove this false and libelous reporting immediately. We are reserving all rights and
         claims.

         Sincerely,

         Ronald Richards, Esq.
         Law Offices of Ronald Richards & Associates, A.P.C.
         310-556-1001 Office
         310-277-3325 Fax
         www.ronaldrichards.com (http://www.ronaldrichards.com/)

         Mailing Address:
         P.O. Box 11480
         Beverly Hills, CA 90213

         ®

         ***CONFIDENTIALITY NOTICE*** This electronic mail transmission has been sent by an
         attorney. This message and any files or text attached to it are intended only for the recipients
         named above, and contain information that may be confidential or privileged. If you are not an
         intended recipient, you must not read, copy, use or disclose this communication. Please also
         notify the sender by replying to this message, and then delete all copies of it from your system.
         Thank you.
         ________________________________

         THINK GREEN. PLEASE CONSIDER THE ENVIRONMENT BEFORE YOU PRINT THIS
         MESSAGE. THANK YOU.

         Attachment(s)
         image001.jpg


[7OW5KK-P06R]




                                                                                                        Page 4 of 4
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 29 of 44 Page ID #:29




                           EXHIBIT F
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 30 of 44 Page ID #:30


Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD, PRE LITIGATION DEMAND-TIME
         SENSITIVE
Date: Friday, February 15, 2019 at 12:03:06 PM Paciﬁc Standard Time
From: Kim Nielsen
To:      Ronald Richards
CC:      Morani Stelmach

Thank you for conﬁrming. We are going to remove them as the owner of the home and block that email
address from Zillow. If you can provide me with a name and email address, I can ask our team to auto-claim
the home to that person so only that person and the lisYng agent can make any changes to this lisYngs.

Best,
Kim

From: Ronald Richards <ron@ronaldrichards.com>
Date: Friday, February 15, 2019 at 11:51 AM
To: Kim Nielsen <knielsen@zillowgroup.com>
Cc: Morani Stelmach <morani@ronaldrichards.com>
Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD, PRE LITIGATION DEMAND-TIME
SENSITIVE

No we don’t know that person and I’m going to write them now and ask them why they’re trying to claim the
house


Ronald Richards, Esq.
Law Oﬃces of Ronald Richards & Associates, A.P.C.
310-556-1001 Oﬃce
310-277-3325 Fax
www.ronaldrichards.com


Mailing Address:
P.O. Box 11480
Beverly Hills, CA 90213
                             ®




***CONFIDENTIALITY NOTICE*** This electronic mail transmission has been sent by an ajorney. This
message and any ﬁles or text ajached to it are intended only for the recipients named above, and contain
informaYon that may be conﬁdenYal or privileged. If you are not an intended recipient, you must not read,
copy, use or disclose this communicaYon. Please also noYfy the sender by replying to this message, and then
delete all copies of it from your system. Thank you.
________________________________

                                                                                                      Page 1 of 11
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 31 of 44 Page ID #:31



THINK GREEN. PLEASE CONSIDER THE ENVIRONMENT BEFORE YOU PRINT THIS MESSAGE. THANK YOU.


On Feb 15, 2019, at 10:56 AM, Kim Nielsen <knielsen@zillowgroup.com> wrote:

      Dear Mr. Richards,

      The following email address just tried to claim ownership of this address. Can you please
      conﬁrm for me if this email address should be associated with this home?
      andersgraﬀ@icloud.com

      Best,
      Kim

      From: Kim Nielsen <knielsen@zillowgroup.com>
      Date: Friday, February 15, 2019 at 10:06 AM
      To: Ronald Richards <ron@ronaldrichards.com>
      Cc: Morani Stelmach <morani@ronaldrichards.com>
      Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD, PRE LITIGATION
      DEMAND-TIME SENSITIVE

      Dear Mr. Richards,

      Here is the informaYon I received from our customer care team. These events were all
      generated by the same user account (910028863@qq.com) with the excepYon of an edit on
      2/7/19 which is from the lisYng agent.

      2/10/19 – Sold 94,300,000
      This previously appeared in the Price History secYon and was removed in response to customer
      care Ycket.

      2/9/19 – Sold 90,540,000
      This previously appeared in the Price History secYon. Removed per request by ZG legal.

      2/9/19 – Edited facts
      The same user edited home facts on the acYve lisYng.

      [2/7/19 - The lis/ng agent (shawn@shawnellio8.com, ZUID 1741495) edited the lis/ng through
      Zillow directly. This may correspond to the Open House but we don’t have a way of seeing that
      informa/on.]

      2/5/19 – Sold 110,000,000
      This previously appeared in the Price History secYon and was removed in response to customer
      care Ycket.

      Best,
      Kim

      From: Ronald Richards <ron@ronaldrichards.com>

                                                                                                      Page 2 of 11
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 32 of 44 Page ID #:32


Subject:    Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD, PRE LITIGATION DEMAND-TIME
            SENSITIVE
Date:       Friday, February 15, 2019 at 10:06:32 AM Paciﬁc Standard Time
From:       Kim Nielsen
To:         Ronald Richards
CC:         Morani Stelmach
A8achments: image001.jpg

Dear Mr. Richards,

Here is the informaVon I received from our customer care team. These events were all generated by the
same user account (910028863@qq.com) with the excepVon of an edit on 2/7/19 which is from the lisVng
agent.

2/10/19 – Sold 94,300,000
This previously appeared in the Price History secVon and was removed in response to customer care Vcket.

2/9/19 – Sold 90,540,000
This previously appeared in the Price History secVon. Removed per request by ZG legal.

2/9/19 – Edited facts
The same user edited home facts on the acVve lisVng.

[2/7/19 - The lis/ng agent (shawn@shawnellio8.com, ZUID 1741495) edited the lis/ng through Zillow
directly. This may correspond to the Open House but we don’t have a way of seeing that informa/on.]

2/5/19 – Sold 110,000,000
This previously appeared in the Price History secVon and was removed in response to customer care Vcket.

Best,
Kim

From: Ronald Richards <ron@ronaldrichards.com>
Date: Friday, February 15, 2019 at 5:42 AM
To: Kim Nielsen <knielsen@zillowgroup.com>
Cc: Morani Stelmach <morani@ronaldrichards.com>
Subject: RE: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD, PRE LITIGATION DEMAND-TIME
SENSITIVE

Hi Kim,

Thank you to your and your team for the explanaVon. Now that we had a chance to review your explanaVon,
three more events we want to bugon up.

There was a posVng that there was an open house on 2-7-19 and two more sales on 2-9 and 2-10.

One for $90.540M and one for $94.3m. This is in addiVon to the one for $110m on 2-4.



                                                                                                      Page 1 of 9
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 33 of 44 Page ID #:33

Can you please document how all of these were reported because your explanaVon indicates that the user
did this when they were releasing the property but these are three more disVnct acts so we want to make
sure it was the same user or diﬀerent users or a system error.

Can you team please verify this? We can give you more detail if you have trouble seeing these posVngs. We
have three diﬀerent sales and prices plus an open house. We need to verify each one’s cause.

Please conﬁrm you have enough informaVon to assist and that we can get this info today. Thank you again
and I sVll don’t have a phone number to call you on.


Sincerely,

Ronald Richards, Esq.
Law Oﬃces of Ronald Richards & Associates, A.P.C.
310-556-1001 Oﬃce
310-277-3325 Fax
www.ronaldrichards.com


Mailing Address:
P.O. Box 11480
Beverly Hills, CA 90213
                             ®




***CONFIDENTIALITY	NOTICE***	This	electronic	mail	transmission	has	been	sent	by	an	attorney.
This	message	and	any	?iles	or	text	attached	to	it	are	intended	only	for	the	recipients	named	above,
and	contain	information	that	may	be	con?idential	or	privileged.	If	you	are	not	an	intended
recipient,	you	must	not	read,	copy,	use	or	disclose	this	communication.	Please	also	notify	the
sender	by	replying	to	this	message,	and	then	delete	all	copies	of	it	from	your	system.	Thank	you.
________________________________

THINK	GREEN.	PLEASE	CONSIDER	THE	ENVIRONMENT	BEFORE	YOU	PRINT	THIS	MESSAGE.
THANK	YOU.

From: Kim Nielsen [mailto:knielsen@zillowgroup.com]
Sent: Thursday, February 14, 2019 3:53 PM
To: Ronald Richards <ron@ronaldrichards.com>
Cc: Morani Stelmach <morani@ronaldrichards.com>
Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD, PRE LITIGATION DEMAND-TIME
SENSITIVE

Dear Mr. Richards,


                                                                                                      Page 2 of 9
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 34 of 44 Page ID #:34


Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD, PRE LITIGATION DEMAND-TIME
         SENSITIVE
Date: Thursday, February 14, 2019 at 5:12:06 PM Paciﬁc Standard Time
From: Kim Nielsen
To:      Ronald Richards
CC:      Morani Stelmach

Unfortunately, if someone is able to provide responses to the veriﬁcaRon quesRons, they are able to claim
the home. As I menRoned, we do not manually check each Rme someone aWempts to claim a home. One
suggesRon would be for the lisRng agent or company selling the home to go in and claim the home unRl it is
sold. This will at least prevent someone else from being able to fraudulently claim ownership of the home.

Best,
Kim

From: Ronald Richards <ron@ronaldrichards.com>
Date: Thursday, February 14, 2019 at 5:00 PM
To: Kim Nielsen <knielsen@zillowgroup.com>
Cc: Morani Stelmach <morani@ronaldrichards.com>
Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD, PRE LITIGATION DEMAND-TIME
SENSITIVE

Thanks Kim I appreciate that informaRon. How is it that someone with a fake phone number (bad area code)
and Chinese IP address and email can hijack $150 million home? Does the screening require any veriﬁcaRon
because these are obviously bogus users? I was just trying to understand it beWer so if you could please help
me that would be great.


Ronald Richards, Esq.
Law Oﬃces of Ronald Richards & Associates, A.P.C.
310-556-1001 Oﬃce
310-277-3325 Fax
www.ronaldrichards.com


Mailing Address:
P.O. Box 11480
Beverly Hills, CA 90213
                              ®




***CONFIDENTIALITY NOTICE*** This electronic mail transmission has been sent by an aWorney. This
message and any ﬁles or text aWached to it are intended only for the recipients named above, and contain
informaRon that may be conﬁdenRal or privileged. If you are not an intended recipient, you must not read,

                                                                                                       Page 1 of 10
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 35 of 44 Page ID #:35

copy, use or disclose this communicaRon. Please also noRfy the sender by replying to this message, and then
delete all copies of it from your system. Thank you.
________________________________

THINK GREEN. PLEASE CONSIDER THE ENVIRONMENT BEFORE YOU PRINT THIS MESSAGE. THANK YOU.


On Feb 14, 2019, at 4:41 PM, Kim Nielsen <knielsen@zillowgroup.com> wrote:

      Here is the contact informaRon and IP of the user that input the false sales informaRon.

      Email: 910028863@qq.com
      Phone: (177) 458-7597
      IP Address: 27.227.30.61

      Best,
      Kim

      From: Ronald Richards <ron@ronaldrichards.com>
      Date: Thursday, February 14, 2019 at 4:06 PM
      To: Kim Nielsen <knielsen@zillowgroup.com>
      Cc: Morani Stelmach <morani@ronaldrichards.com>
      Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD, PRE LITIGATION
      DEMAND-TIME SENSITIVE

      OK I appreciate this explanaRon but without the IP in the email address it’s gonna be hard for
      me to verify this so if you could get that to me that would be very helpful and save a lot of
      resources. You’re obviously under no obligaRon to shield an improper use.

      When do you think you could let me know if you will be providing me the IP address and email
      address of the person who claimed the home was there’s?


      Ronald Richards, Esq.
      Law Oﬃces of Ronald Richards & Associates, A.P.C.
      310-556-1001 Oﬃce
      310-277-3325 Fax
      www.ronaldrichards.com


      Mailing Address:
      P.O. Box 11480
      Beverly Hills, CA 90213
                                    ®




                                                                                                       Page 2 of 10
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 36 of 44 Page ID #:36




    ***CONFIDENTIALITY NOTICE*** This electronic mail transmission has been sent by an aWorney.
    This message and any ﬁles or text aWached to it are intended only for the recipients named
    above, and contain informaRon that may be conﬁdenRal or privileged. If you are not an
    intended recipient, you must not read, copy, use or disclose this communicaRon. Please also
    noRfy the sender by replying to this message, and then delete all copies of it from your system.
    Thank you.
    ________________________________

    THINK GREEN. PLEASE CONSIDER THE ENVIRONMENT BEFORE YOU PRINT THIS MESSAGE.
    THANK YOU.


    On Feb 14, 2019, at 3:53 PM, Kim Nielsen <knielsen@zillowgroup.com> wrote:

          Dear Mr. Richards,

          Thank you for your paRence. We’ve been a bit stumped on your situaRon and it
          took a lot of Zillow team members to piece it all together. Below is the summary of
          what we understand happened:

             1. We ﬁrst received this new lisRng in our feed from The MLS/CLAW feed
                around January 15th.
             2. On February 6th, an unknown person went in and claimed the home (for
                purposes of this email, I will call them User X).
                   a. Any home on our website can be claimed by the homeowner. There
                      are a series of quesRons that must be answered, but if someone
                      aWempts to claim it enough Rmes, they will know the quesRons asked
                      (and be able to ﬁgure out what informaRon they need to verify their
                      idenRty.
                   b. Our veriﬁcaRon process is not manually reviewed by an individual
                      each Rme, and the person who claimed the home was able to get
                      around some of our standard required informaRon, such as name and
                      phone number.
                   c. We typically would not release any personally informaRon without a
                      subpoena, but since we feel user X used our website in violaRon of
                      our TOU, I am waiRng for conﬁrmaRon from our director of privacy
                      that we can share the email and IP address with you to help prevent
                      further fraudulent transacRons. I should know within the next hour,
                      but do not want to hold up this email any longer waiRng to connect
                      with him.
             3. On February 7th, The MLS/CLAW lisRng was replaced by a lisRng directly
                from NestSeekers.
             4. On February 10th, User X released their claim on the home.
                   a. When someone who has claimed ownership of a home releases that
                      ownership, we ask them to provide us with a reason. The opRons are:
                      (i) home was recently sold, (ii) person claimed ownership of the
                                                                                                       Page 3 of 10
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 37 of 44 Page ID #:37

                         (i) home was recently sold, (ii) person claimed ownership of the
                         wrong home, or (iii) they no longer want to be the claimed owner of
                         the home on Zillow.
                     b. If a person chooses opRon (i), they are given the opRon to provide us
                         with the sale price and date. If a ‘veriﬁed’ homeowner provides us
                         with a sale price and date, we display that informaRon on our site
                         unRl we are provided with evidence that it is incorrect.
                     c. User X choose opRon (i), and provided us with a sale date of 2/9/19 in
                         the amount of $90M
            5.   On February 10th, the posted was taken down as an acRve for-sale lisRng
                 because we had receive manual noRﬁcaRon that the home had sold.
            6.   The lisRng was reposted as an acRve for-sale lisRng when it reappeared in
                 the NestSeekers feed on February 11th .
            7.   Upon receipt of your email on February 12th, we immediately looked into
                 this issue and removed the sales informaRon from February 9th.
            8.   We have blocked the email address for User X from being able to interact
                 with the Zillow site, but we recognize that this unfortunately does not
                 prevent the person from creaRng a new account. If a false sale is reported
                 again, please feel free to reach out to me directly and I will work with the
                 teams to again remove it as quickly as we can.

         I hope this provides you with the addiRonal details you are looking for. I will let
         you know when I hear back from our director of privacy if we are able to share the
         email address and IP with you without a subpoena.

         Please let me know if you have any addiRonal quesRons.

         Best,
         Kim

         From: Ronald Richards <ron@ronaldrichards.com>
         Date: Thursday, February 14, 2019 at 1:31 PM
         To: Kim Nielsen <knielsen@zillowgroup.com>
         Cc: Morani Stelmach <morani@ronaldrichards.com>
         Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD, PRE
         LITIGATION DEMAND-TIME SENSITIVE

         Thank you.


         Ronald Richards, Esq.
         Law Oﬃces of Ronald Richards & Associates, A.P.C.
         310-556-1001 Oﬃce
         310-277-3325 Fax
         www.ronaldrichards.com


         Mailing Address:
         P.O. Box 11480
         Beverly Hills, CA 90213

                                                                                                 Page 4 of 10
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 38 of 44 Page ID #:38

                                       ®




         ***CONFIDENTIALITY NOTICE*** This electronic mail transmission has been sent
         by an aWorney. This message and any ﬁles or text aWached to it are intended only
         for the recipients named above, and contain informaRon that may be conﬁdenRal
         or privileged. If you are not an intended recipient, you must not read, copy, use or
         disclose this communicaRon. Please also noRfy the sender by replying to this
         message, and then delete all copies of it from your system. Thank you.
         ________________________________

         THINK GREEN. PLEASE CONSIDER THE ENVIRONMENT BEFORE YOU PRINT THIS
         MESSAGE. THANK YOU.


         On Feb 14, 2019, at 1:28 PM, Kim Nielsen <knielsen@zillowgroup.com> wrote:

               Dear Mr. Richards,

               Just want to send you a Rming update - I have a meeRng with the
               team in a few minutes and will get a response back to you within the
               next hour.

               Best,
               Kim

               From: Ronald Richards <ron@ronaldrichards.com>
               Date: Wednesday, February 13, 2019 at 4:21 PM
               To: Kim Nielsen <knielsen@zillowgroup.com>
               Cc: Morani Stelmach <morani@ronaldrichards.com>
               Subject: RE: NUMEROUS FALSE REPORTING OF SALES, 924 BEL
               AIR RD, PRE LITIGATION DEMAND-TIME SENSITIVE

               Thank you. Your phone number is not on your signature header. Can
               you please provide?




               Sincerely,

               Ronald Richards, Esq.
               Law Oﬃces of Ronald Richards & Associates, A.P.C.
               310-556-1001 Oﬃce

                                                                                                Page 5 of 10
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 39 of 44 Page ID #:39

              310-277-3325 Fax
              www.ronaldrichards.com


              Mailing Address:
              P.O. Box 11480
              Beverly Hills, CA 90213
                                            ®
              <image001.jpg>
              ***CONFIDENTIALITY	NOTICE***	This	electronic	mail
              transmission	has	been	sent	by	an	attorney.	This	message	and
              any	?iles	or	text	attached	to	it	are	intended	only	for	the
              recipients	named	above,	and	contain	information	that	may	be
              con?idential	or	privileged.	If	you	are	not	an	intended	recipient,
              you	must	not	read,	copy,	use	or	disclose	this	communication.
              Please	also	notify	the	sender	by	replying	to	this	message,	and
              then	delete	all	copies	of	it	from	your	system.	Thank	you.
              ________________________________

              THINK	GREEN.	PLEASE	CONSIDER	THE	ENVIRONMENT
              BEFORE	YOU	PRINT	THIS	MESSAGE.	THANK	YOU.


              From: Kim Nielsen <knielsen@zillowgroup.com>
              Sent: Wednesday, February 13, 2019 4:20 PM
              To: Ronald Richards <ron@ronaldrichards.com>
              Cc: Morani Stelmach <morani@ronaldrichards.com>
              Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD,
              PRE LITIGATION DEMAND-TIME SENSITIVE

              Dear Mr. Richards,

              Great - I will plan to send addiRonal details tomorrow. I am also
              available tomorrow at 1:30 for a call if needed to discuss this maWer
              further.

              Best,
              Kim

              From: Ronald Richards <ron@ronaldrichards.com>
              Date: Wednesday, February 13, 2019 at 4:15 PM
              To: Kim Nielsen <knielsen@zillowgroup.com>
              Cc: Morani Stelmach <morani@ronaldrichards.com>
              Subject: RE: NUMEROUS FALSE REPORTING OF SALES, 924 BEL
              AIR RD, PRE LITIGATION DEMAND-TIME SENSITIVE

              No, of course not, but an update would be great. This was great.
              Thank you.

                                                                                      Page 6 of 10
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 40 of 44 Page ID #:40



              Tomorrow is ﬁne. Please let us know tomorrow if we are not going to
              get the informaRon tomorrow.

              Thank you again for the response.

              This was what we needed.




              Sincerely,

              Ronald Richards, Esq.
              Law Oﬃces of Ronald Richards & Associates, A.P.C.
              310-556-1001 Oﬃce
              310-277-3325 Fax
              www.ronaldrichards.com


              Mailing Address:
              P.O. Box 11480
              Beverly Hills, CA 90213
                                           ®
              <image002.jpg>
              ***CONFIDENTIALITY	NOTICE***	This	electronic	mail
              transmission	has	been	sent	by	an	attorney.	This	message	and
              any	?iles	or	text	attached	to	it	are	intended	only	for	the
              recipients	named	above,	and	contain	information	that	may	be
              con?idential	or	privileged.	If	you	are	not	an	intended	recipient,
              you	must	not	read,	copy,	use	or	disclose	this	communication.
              Please	also	notify	the	sender	by	replying	to	this	message,	and
              then	delete	all	copies	of	it	from	your	system.	Thank	you.
              ________________________________

              THINK	GREEN.	PLEASE	CONSIDER	THE	ENVIRONMENT
              BEFORE	YOU	PRINT	THIS	MESSAGE.	THANK	YOU.


              From: Kim Nielsen <knielsen@zillowgroup.com>
              Sent: Wednesday, February 13, 2019 4:13 PM
              To: Ronald Richards <ron@ronaldrichards.com>
              Cc: Morani Stelmach <morani@ronaldrichards.com>
              Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD,
              PRE LITIGATION DEMAND-TIME SENSITIVE



                                                                                    Page 7 of 10
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 41 of 44 Page ID #:41

              Dear Mr. Richards,

              You originally requested informaRon by February 15th, and that is the
              deadline I have set for the team that is looking into this maWer.
              Although you have not heard from me today, we are diligently looking
              into this issue and trying to ﬁgure out what happened. I have some
              details, but they are not complete and I am not prepared to share
              what we think happened unRl we understand the enRre chain of
              events. I can let you know that we removed the errant sales price
              from the price history yesterday. I anRcipate having addiRonal
              informaRon for you tomorrow, but if your client needs to ﬁle the
              complaint today, we understand.

              Best,
              Kim

              From: Ronald Richards <ron@ronaldrichards.com>
              Date: Wednesday, February 13, 2019 at 3:08 PM
              To: Kim Nielsen <knielsen@zillowgroup.com>
              Cc: Morani Stelmach <morani@ronaldrichards.com>
              Subject: RE: NUMEROUS FALSE REPORTING OF SALES, 924 BEL
              AIR RD, PRE LITIGATION DEMAND-TIME SENSITIVE

              Dear Ms. Nielsen,

              We have a drau complaint we can send over to see if you want to
              mediate this ﬁrst or we can just ﬁle it. absent you providing us the
              informaRon.

              Our client is very upset about this and it is hard for us to keep
              delaying him. Can you please help us with some informaRon?

              Can we have a short call?




              Sincerely,

              Ronald Richards, Esq.
              Law Oﬃces of Ronald Richards & Associates, A.P.C.
              310-556-1001 Oﬃce
              310-277-3325 Fax
              www.ronaldrichards.com


              Mailing Address:
              P.O. Box 11480

                                                                                      Page 8 of 10
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 42 of 44 Page ID #:42

              Beverly Hills, CA 90213
                                            ®
              <image003.jpg>
              ***CONFIDENTIALITY	NOTICE***	This	electronic	mail
              transmission	has	been	sent	by	an	attorney.	This	message	and
              any	?iles	or	text	attached	to	it	are	intended	only	for	the
              recipients	named	above,	and	contain	information	that	may	be
              con?idential	or	privileged.	If	you	are	not	an	intended	recipient,
              you	must	not	read,	copy,	use	or	disclose	this	communication.
              Please	also	notify	the	sender	by	replying	to	this	message,	and
              then	delete	all	copies	of	it	from	your	system.	Thank	you.
              ________________________________

              THINK	GREEN.	PLEASE	CONSIDER	THE	ENVIRONMENT
              BEFORE	YOU	PRINT	THIS	MESSAGE.	THANK	YOU.


              From: Kim Nielsen <knielsen@zillowgroup.com>
              Sent: Tuesday, February 12, 2019 11:52 AM
              To: Ronald Richards <ron@ronaldrichards.com>
              Cc: Morani Stelmach <morani@ronaldrichards.com>
              Subject: Re: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR RD,
              PRE LITIGATION DEMAND-TIME SENSITIVE

              Dear Mr. Richards,

              Conﬁrming receipt of your email. We are looking into the source of
              the sold informaRon and will get back to you as soon as we have that
              informaRon.

              Best,
              Kim

              From: Ronald Richards <ron@ronaldrichards.com>
              Date: Tuesday, February 12, 2019 at 7:09 AM
              To: Zillow Group Legal <legal@zillowgroup.com>
              Cc: Morani Stelmach <morani@ronaldrichards.com>
              Subject: NUMEROUS FALSE REPORTING OF SALES, 924 BEL AIR
              RD, PRE LITIGATION DEMAND-TIME SENSITIVE

              Dear Legal,

              Our oﬃce represents 924 Bel Air Rd LLC, the owner of 924 Bel Air Rd.
              in Los Angeles, CA, 90077. The accurate lisRng prices is $150,000,000.

              For the past week, your site has falsely reported numerous sales tens
              of millions of dollars below the actual lisRng price, causing
              measurable and serious loss to my client’s asset and ability to market

                                                                                       Page 9 of 10
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 43 of 44 Page ID #:43

              the property.

              Please provide us with the basis and source aWributable to such
              reporRng within ﬁve days or we assume it was simply an error on your
              sites souware.

              If would like to try and resolve this maWer pre-liRgaRon, please
              contact my oﬃce no later than February 15, 2019.

              Otherwise, we have been instructed to ﬁle a large damages complaint
              against your company, which we are in the process of preparing and
              are happy to forward you upon request.

              We look forward to your immediate aWenRon to this maWer.


              Sincerely,

              Ronald Richards, Esq.
              Law Oﬃces of Ronald Richards & Associates, A.P.C.
              310-556-1001 Oﬃce
              310-277-3325 Fax
              www.ronaldrichards.com


              Mailing Address:
              P.O. Box 11480
              Beverly Hills, CA 90213
                                            ®
              <image004.jpg>
              ***CONFIDENTIALITY	NOTICE***	This	electronic	mail
              transmission	has	been	sent	by	an	attorney.	This	message	and
              any	?iles	or	text	attached	to	it	are	intended	only	for	the
              recipients	named	above,	and	contain	information	that	may	be
              con?idential	or	privileged.	If	you	are	not	an	intended	recipient,
              you	must	not	read,	copy,	use	or	disclose	this	communication.
              Please	also	notify	the	sender	by	replying	to	this	message,	and
              then	delete	all	copies	of	it	from	your	system.	Thank	you.
              ________________________________

              THINK	GREEN.	PLEASE	CONSIDER	THE	ENVIRONMENT
              BEFORE	YOU	PRINT	THIS	MESSAGE.	THANK	YOU.




                                                                                     Page 10 of 10
Case 2:19-cv-01368-ODW-AFM Document 1 Filed 02/24/19 Page 44 of 44 Page ID #:44




                                                                          Page 11 of 10
